FILED
                            NOT FOR PUBLICATION                             DEC 16 2009

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


BETTY HARMON,                                    No. 08-17427

              Plaintiff - Appellant,             D.C. No. 1:08-cv-01311-LJO-GSA

  v.
                                                 MEMORANDUM *
COUNTY OF FRESNO; CHIEF
DEPUTY BOB HENSEL; DET. RYAN
GILBERT, CITY OF FRESNO; DAVID
NEWTON; DOUG GOERTZEN; DAVID
BELLUOMINI; and HENRY M.
MONREAL,

              Defendants - Appellees.


                    Appeal from the United States District Court
                       for the Eastern District of California
                   Lawrence J. O’Neill, District Judge, Presiding

                     Argued and Submitted December 9, 2009*
                             San Francisco, California

Before: O’SCANNLAIN, RAWLINSON, and BEA, Circuit Judges.




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
         Betty Harmon appeals the district court’s order dismissing, with prejudice,

her complaint alleging federal constitutional and state tort claims based on the City

of Fresno and County of Fresno’s refusal to investigate her mother’s death.

         Harmon’s federal and state claims are barred by California’s two-year statute

of limitations for personal injury. See Cal. Code Civ. Pro. § 335.1; TwoRivers v.

Lewis, 174 F.3d 987, 991 (9th Cir. 1999). Her claims accrued when she had reason

to know of her injury, which was no later than when she filed her first tort claims

against the City of Fresno and County of Fresno in 2005 and those claims were

denied. The defendants’ 2007 refusal to investigate was simply a repetition of their

decision and was not a new violation. See RK Ventures, Inc. v. City of Seattle, 307

F.3d 1045, 1061 (9th Cir. 2002). Her claims should not be equitably tolled; she did

not pursue an alternate remedy after filing her state tort claims in 2005, she merely

continued to collect evidence to buttress her original claim. See Daviton v.

Columbia/HCA Healthcare Corp., 241 F.3d 1131, 1136–37 (9th Cir. 2001) (en

banc).

         Because Harmon’s claims are time-barred, we do not reach the merits of her

claims.

         AFFIRMED.




                                            2